183 F.3d 1172 (9th Cir. 1999)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.GERMAN ESPINOZA MONTERO-CAMARGO, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.LORENZO SANCHEZ-GUILLEN, Defendant-Appellant.
No. 97-50643, No. 97-50645
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted December 10, 1998--Pasadena, CaliforniaAugust 25, 1999

1
Appeals from the United States District Court for the Southern District of California Irma E. Gonzalez, District Judge, Presiding.  D.C. Nos. CR-96-2233-1-IEG, CR-96-2233-2-IEG.


2
Before: Alex Kozinski and Diarmuid F. O'Scannlain,  Circuit Judges, and Frank C. Damrell, Jr.,* District Judge.

ORDER

3
The slip opinion ("slip op.") filed May 13, 1999 is amended as follows:


4
1. At slip op. 4466, lines 22-23 of the text, delete "driving and the ethnicity of the occupants;" and replace with "driving,  Mexicali license plates, the Hispanic appearance of the  occupants,[FN1] and". Renumber subsequent footnotes.


5
[FN1]. Border Patrol agents may consider the Hispanic appearance of a motorist, but this fact alone does not justify an investigatory stop. See Brigoni-Ponce, 422 U.S. 886-87 ("The likelihood that any given person of Mexican ancestry is an alien is high enough to make Mexican appearance a relevant factor, but standing alone it does not justify stopping all Mexican-Americans to ask if they are aliens").


6
2. At slip op. 4466, line 29 of the text, insert"," between  "Garcia-Barron" and "116".



Notes:


*
The Honorable Frank C. Damrell, Jr., United States District Judge for  the Eastern District of California, sitting by designation.